Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 9, 10, 11, 13, 14, 18, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osmond (US 2,840,963) in view of Kobak (US 5,476,362), Kawaguchi (US 5,151,001) and Chauhan (US 8,286,408).
Interpretative note 1. Applicant is respectfully reminded that the material or article worked upon by the apparatus does not limit apparatus claims.  See MPEP 2115. The fact that Osmond a device for manipulating lids is coincidence.
With respect to claims 1, 9, 10, 11, 13, 14, 18, 19 & 20 Osmond discloses a device comprising:
a destacking screw 30, 30 with helical grooves configured to:
convey lids that are fed in via a lid feed,
transfer separated lids to a downstream transport 2  
interrupt via clutch 84 (C5/L47-70) stopping of driving motion destacking screws 30, 30 thereby interrupting supply of lids to a downstream transport 2  
	Osmond does not disclose a transport pocket of a downstream transport, wherein a downstream transport 
	Kobak discloses
convey lids that are fed in via a lid feed (indicated generally as 12; C3/L37-45),
transfer separated lids to a downstream transport S (C4/L5-10)  
a transport pocket R of a downstream transport S, wherein a downstream transport 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Osmond to include a transport pocket of a downstream transport, wherein a downstream transport comprises a conveyor in a form of a transport starwheel, as taught by Kobak, thereby improving on the rate of lid delivery in screw delivery dispensers disclosed in Osmond by without necessity for full screw revolution to deliver a lid. 
And, with respect to separate drives for a downstream transport/conveyor and destacking screw Kawaguchi discloses-
a destacking screw 157 (FIGS. 8 & 12) configured to: 
convey lids that are fed in via a lid feed, 
transfer separated lids to a transport pocket 118 (FIG. 3) of a downstream transport 111, 112 (FIG. 3)  
wherein; 
a downstream transport 111  
a destacking screw is driven by a separate drive 256 (FIGS. 7 & 8), 
a separate drive 256 is configured to be operated independently (due to separate drives) of a drive (C6/L51-55; FIG. 2) of a downstream transport  
Kawaguchi discloses that destacking screws 157 are driven by drive source 256 through intervening shafts, pulleys and belts. Column 6, lines 51-55 of Kawaguchi discloses that starwheel/conveyor 111 (connected to rotor 110) has its own drive source:
“Specifically, as shown in FIG. 2, a rotor 110 is horizontally rotated intermittently by a drive source (not shown). A rotary shaft 111 is fixedly mounted to the center of an upper face of the rotor 110 in an upright manner.”
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Osmond to include separate drives for a destacking screw and a downstream transport/conveyor, as taught by Kawaguchi, which allows more accuracy in centering articles on a downstream transport/conveyor.
	With respect to a drive servo-drive for destacking screw Chauhan discloses that in “one embodiment of the present invention, the means for synchronizing and automating starting and stopping rotation of the screws is a servo-motor” (C3/L7-10) such as servo motor 24 as shown in FIG. 2. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Osmond to include a servo-type motor for driving destacking screws, as taught by Chauhan, which can be stopped by a rotary encoder when a predetermined count of articles have been dispensed by the destacking screw.
 .
Claims 5, 15 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osmond in view of Kobak and further in view of Baranowski (US 2004/0007438).
Interpretative note 2. Applicant device software coupling in paragraphs 26 & 27 of as requiring a PLC, i.e. controller: “drive of the destacking screw is synchronized with the drive of the downstream transport and/or treatment device via a software coupling, for example via Drive - PLC (Powerline Communication).”
	Osmond does not disclose a separate drive from a drive of a downstream transport. Baranowski discloses that separate drives and a single drive are interchangeable when a system for driving a star wheel and a screw:
Conveyor 101, 201, spacing mechanism 103, 203, transfer wheel 104, 204, star wheel 105, 205, dispenser (not shown), and turret 106, 206 may be powered by one or more drives (not shown). In one embodiment of the invention, a single drive unit (not shown) may drive conveyor 101, 202, spacing mechanism 103, 203, transfer wheel 104, 204, star wheel 105, 205, dispenser (not shown), and turret 106, 206, via a transmission, e.g., via drive belts, pulleys, gears, or the like. In another embodiment of the invention, separate drives may power each of conveyor 101, 201, spacing mechanism 103, 203, transfer wheel 104, 204, star wheel 105, 205, dispenser (not shown), and turret (106, 206). For example, a star wheel drive (not shown) may rotate star wheel 105, 205 at a variety of rotational speeds. A control unit (not shown) may control each drive or drives, thereby controlling operation of conveyor 101, 201, spacing mechanism 103, 203, transfer wheel 104, 204, star wheel 105, 205, dispenser (not shown), and turret 106, 206, so that containers may move continuously to, through, and away from the dispensing station 102, 202.
	In other words, where separate drives are implemented a controller controls the operation, i.e. speed, of each component. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Osmond to include a destacking screw is driven by a separate drive, and wherein a separate drive is configured to be operated independently of a drive of a downstream transport  .
Allowable Subject Matter
Claims 6 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 11 and associated amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652